DETAILED ACTION
1.          Claims 1-24 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 7/02/2020, 9/16/2020, 5/19/2021, and 6/21/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.          Claims 2, 8, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 2 recites “the RS mapped on a symbol”. There is insufficient antecedent basis for the limitation within the claim.
     b) Claims 8, 14, and 20 are similarly rejected as claim 2 above.

Claim Rejections - 35 USC § 102
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.         Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0359068 A1 to Kim et al. (hereinafter “Kim”), claiming benefit to and fully-supported by provisionally-filed application numbers 62/264307 filed December 7, 2015, 62/268506 filed December 17, 2015, and 62/291560 filed February 5, 2016.
            Regarding Claim 1, Kim discloses a communication apparatus (Kim: Figure 24), comprising:
     a receiver, which, in operation, receives a reference signal (RS) (Kim: [0218-0222] – corresponds to one or more DM-RS being received in sTTI.) and data mapped to a first shortened transmission time interval (TTI), a second shortened TTI, and a third shortened TTI within 14 consecutive symbols and receives the data mapped to a forth shortened TTI and a fifth shortened TTI within the 14 consecutive symbols (Kim: Figure 12 with [0183-0185], [0189-0202], Figure 15 with [0220-0223], and [0262] – corresponds to a plurality of configurations for sTTIs that comprise data.), no RS being mapped to the forth shortened TTI and the fifth shortened TTI (Kim: Figure 12 with [0183-0185], [0189-0202], Figure 15 with [0220-0223], and [0262] – DM-RS may be mapped onto sTTI that are not the fourth or fifth sTTI as illustrated in Figure 15.); and
    circuitry, which is coupled to the receiver and which, in operation, demodulates the data based on the RS (Kim: [0012] – corresponds to demodulating the uplink channel based on the reference signal.),
     wherein the RS is mapped to non-consecutive symbols within the 14 consecutive symbols (Kim: Figure 15 illustrates non-consecutive DM-RS within 14 consecutive symbols. See also [0036] and [0220-0223].), 
     wherein a first number of shortened TTIs between the first shortened TTI and the second shortened TTI is different from a second number of shortened TTIs between the second shortened TTI and the third shortened TTI (Kim: Figure 15 illustrates one or more configurations with spacings between sTTIs are different.), and
     wherein a difference between the first number and the second number is one (Kim: [0218-0219] – describes what is well-known in the art to transmit DM-RS in one symbol or two symbol.).
            Regarding Claim 2, Kim discloses the communication apparatus according to claim 1, wherein the RS mapped on a symbol is used for some or all of the plurality of shortened TTIs (Kim: [0189-0224] – description details a plurality of configurations including at least the DM-RS being mapped on a symbol used for one or more of the plurality of shortened TTIs.).
            Regarding Claim 3, Kim discloses the communication apparatus according to claim 1, wherein a position of the RS is indicated by downlink control information (DCI) (Kim: [0080-0086] – corresponds to DCI indicating UE-specific reference signals.).
Regarding Claim 4, Kim discloses the communication apparatus according to claim 1, wherein RS port numbers of the first shortened TTI, the second shortened TTI, and the third shortened TTI are indicated by Radio Resource Control (RRC) signaling (Kim: [0109] – higher-layer signaling corresponds to RRC signaling. See also [0127], [0188], and [0300] – RRC is used to signal sTTI and post information.).
            Regarding Claim 5, Kim discloses the communication apparatus according to claim 1, wherein the second shortened TTI is between the fourth shortened TTI and the fifth shortened TTI (Kim: Figure 15).
            Regarding Claim 6, Kim discloses the communication apparatus according to claim 1, wherein no RS is between the first shortened TTI and the second shortened TTI, and no RS is between the second shortened TTI and the third shortened TTI (Kim: Figure 15).
            
            Claims 7-12, directed to a method embodiment of claims 1-6, recite similar features as claims 1-6, respectively, and are therefore rejected upon the same grounds as claims 1-6. Please see above rejections of claims 1-6.

            Regarding Claim 13, Kim discloses a communication apparatus (Kim: Figure 24), comprising:
     circuitry, which, in operation, maps a reference signal (RS) (Kim: [0218-0222] – corresponds to one or more DM-RS being received in sTTI.) and data to a first shortened transmission time interval (TTI), a second shortened TTI, and a third shortened TTI within 14 consecutive symbols and maps the data mapped to a forth shortened TTI and a fifth shortened TTI within the 14 consecutive symbols (Kim: Figure 12 with [0183-0185], [0189-0202], Figure 15 with [0220-0223], and [0262] – corresponds to a plurality of configurations for sTTIs that comprise data.), no RS being mapped to the forth shortened TTI and the fifth shortened TTI (Kim: Figure 12 with [0183-0185], [0189-0202], Figure 15 with [0220-0223], and [0262] – DM-RS may be mapped onto sTTI that are not the fourth or fifth sTTI as illustrated in Figure 15.); and
     a transmitter, which is coupled to the circuitry and which, in operation, transmits the data and the RS (Kim: Figure 24 with [0329-0342]),
     wherein the RS is mapped to non-consecutive symbols within the 14 consecutive symbols (Kim: Figure 15 illustrates non-consecutive DM-RS within 14 consecutive symbols. See also [0036] and [0220-0223].),
     wherein a first number of shortened TTIs between the first shortened TTI and the second shortened TTI is different from a second number of shortened TTIs between the second shortened TTI and the third shortened TTI (Kim: Figure 15 illustrates one or more configurations with spacings between sTTIs are different.), and
     wherein a difference between the first number and the second number is one (Kim: [0218-0219] – describes what is well-known in the art to transmit DM-RS in one symbol or two symbol.).
            Claims 14-18, dependent upon claim 13, recite similar features as claims 2-6 and are therefore rejected upon the same grounds as claims 2-6. Please see above rejections of claims 2-6.
            Claims 19-24, directed to a method embodiment of claims 13-18, recite similar features as claims 13-18, respectively, and are therefore rejected upon the same grounds as claims 13-18. Please see above rejection of claims 13-18.

Conclusion
12.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

13.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 28, 2021